Citation Nr: 0213801	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial (compensable) evaluation for 
adenocarcinoma of the prostate, post radical prostatectomy.  


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
December 1981.

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  


The RO, in pertinent part, granted entitlement to service 
connection for adenocarcinoma of the prostate, post radical 
prostatectomy on the basis of exposure to Agent Orange with 
respect to service in Vietnam.  The RO assigned a 
noncompensable evaluation effective from October 9, 1998, 
date of claim.  

In January 2001 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative action.

In February 20002 the RO granted entitlement to service 
connection for impotence was assignment of a noncompensable 
evaluation.

In September 2002 the RO affirmed the determination 
previously entered.  

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The probative evidence establishes that veteran's 
adenocarcinoma of the prostate, post radical prostatectomy 
has not recurred since 1998, and is not manifested by 
evidence of voiding dysfunction requiring the wearing of 
absorbent materials or urinary frequency with daytime voiding 
intervals between two and three hours, or awakening two times 
per night to void.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
adenocarcinoma of the prostate, post radical prostatectomy 
have not been met. 38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7528 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service records shows that the veteran served 
in the Republic of Vietnam.  

Private medical reports dated in October 1997 show that the 
veteran underwent a prostate biopsy that revealed 
adenocarcinoma of the prostate.  In February 1998 he 
underwent pelvic lymph node dissection and radical retropubic 
prostatectomy.  Follow-up treatment records dated from March 
1998 to January 2001 show that he was doing well.  He had a 
good urinary flow and almost no leakage.  

The veteran was accorded a VA genitourinary examination in 
February 1999.  He experienced satisfactory urinary control, 
but if he were going to be away from a bathroom for an 
extended period, he would wear a perineal pad and may leak a 
few drops of urine.  There was no reported stress or urge 
incontinence.  He occasionally experienced a strong urge to 
urinate with a need to go promptly with satisfactory control 
until he reached a restroom.  He experienced one nocturia, 
approximately four o'clock in the morning and no urinary 
leakage at night.  He did not wear a pad at night.  

He had a benign abdomen with no tenderness, masses, or organs 
demonstrable.  There was no CVA tenderness.  Genitalia showed 
a normal uncircumcised penis.  The scrotum and contents were 
normal, with the testes being equal bilaterally.  The area 
where the prostate had been was flat and soft and smooth, 
with no evidence of mass or any significant scarring.  The 
diagnosis was history of adenocarcinoma of the prostate, post 
radical prostatectomy with secondary sexual impotence.  Also 
noted was that the veteran experienced insignificant 
occasional minimal urinary incontinence, which required no 
pads ordinarily.  

The veteran was accorded a VA genitourinary examination in 
July 2001.  He experienced a satisfactory urinary stream and 
felt that he emptied satisfactorily.  He still experienced an 
occasional episode of stress urinary incontinence when he 
coughed, or sneezed hard, but ordinarily had no urge 
incontinence.  Generally, he did not wear pads, but when away 
from home for a prolonged time he wore a perineal pad in his 
shorts as a safety measure.  He did not use padding at 
nighttime, only rarely did he have a minimal amount of 
leakage at nighttime, which awakened him to attend to his 
needs.  This does not occur more than once a month.  He 
experienced one nocturia, toward the morning.  

The abdomen showed no tenderness, masses, or organs.  The 
area of the prostate was flat and smooth with no evidence of 
nodularity or any masses present.  The diagnosis was 
adenocarcinoma of the prostate gland, post radical 
prostatectomy with secondary sexual impotence.  There was 
insignificant stress urinary incontinence on rare occasion 
that required no padding unless the veteran would be out and 
about for a prolonged time.  

Service connection has been granted for genitourinary 
disability rated as adenocarcinoma of the prostate, post 
radical prostatectomy, evaluated as noncompensable, and for 
impotence rated as noncompensable.  Entitlement  has been 
established to special monthly compensation for loss of use 
of a creative organ.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.

Where diagnostic codes refer the decision maker to a specific 
area of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes. 



Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a.

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling. Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

A particular voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding. Compensation is 
provided for continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day (20 percent); the wearing 
of absorbent materials which must be changed 2 to 4 times per 
day (40 percent); and requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day (60 percent).  38 C.F.R. § 4.115a.

Compensation is provided for urinary frequency when there is 
a daytime voiding interval less than one hour, or awakening 
to void five or more times per night (40 percent); a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night (20 percent); and a 
daytime voiding interval between two and three hours, or 
awakening to void two times per night (10 percent).  38 
C.F.R. § 4.115a.




Obstructed voiding provides compensable and noncompensable 
evaluations where there is urinary retention requiring 
intermittent or continuous catheterization (30 percent); 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: Post void residuals greater 
than 150 cc, uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilatation every 2 to 3 months (10 percent); and 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year (noncompensable).  
38 C.F.R. § 4.115a.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed the veteran of the evidence needed to support 
his claim via the rating decision, and statement and 
supplemental statements of the case and associated 
correspondence issued since the veteran filed his claim.  The 
above documentation in the aggregate has informed the veteran 
of the rationale for the denial of his claim.


Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, he has been afforded the 
benefit of contemporaneous medical examination to ascertain 
the nature and extent of severity of his adenocarcinoma of 
the prostate, post radical prostatectomy.  There is no need 
for further examination as the most recent examination of 
record was conducted in July 2001. 

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
The Board notes that the claimant was also informed of the 
provisions of the VCAA in its January 2001 remand.

The Board finds that there is ample medical evidence and 
other evidence of record on which to decide the issue on 
appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).


For the above reasons in sum, the Board perceives no 
prejudice in considering the veteran's claim under the new 
law.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many cases, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


Initial Compensable Evaluation

In the instant case, the Board initially notes that the 
veteran is technically not seeking an increased rating, since 
his appeal arises from the original assignment of a 
disability rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999).

After a careful review of the record, the Board finds that a 
preponderance of the evidence is against the claim of 
entitlement to an initial compensable rating for 
adenocarcinoma of the prostate, post radical prostatectomy.

As noted above, adenocarcinoma of the prostate, post radical 
prostatectomy is to be evaluated as a renal or voiding 
dysfunction, whichever predominates.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

Because the evidence shows that the veteran's status post 
prostate cancer has not recurred and the only documented 
symptom has been occasional stress urinary incontinence, the 
Board is of the opinion that the more appropriate rating 
would be under voiding dysfunction, as the probative evidence 
indicates that this is the more predominant manifestation of 
his disability.

In this case, a compensable rating under the criteria for 
voiding dysfunction is not warranted because the evidence 
establishes that the veteran is not required to wear 
absorbent materials. 

The only symptom mentioned on VA examinations in February 
1999 and July 2001 was stress urinary incontinence on rare 
occasion, which required no absorbent materials unless he was 
going to be away for prolonged periods of time.  This 
constitutes persuasive evidence that a compensable rating is 
not warranted based on a voiding dysfunction.  38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7528.

For the same reasons set forth above, the Board finds that a 
compensable rating is not warranted under the criteria for 
urinary frequency or obstructed voiding.  A compensable 
rating under the criteria for urinary frequency requires a 
daytime voiding interval between two and three hours or 
awakening two times to void at night.  A compensable 
evaluation for obstructed voiding (10 percent) requires 
marked obstructive symptomatology.  38 C.F.R. § 4.115a.

The veteran has not reported any genitourinary problems aside 
from occasional stress urinary incontinence.  He reported 
that he had nocturia times one, toward the morning.  
Additionally, he reported a satisfactory urinary stream.  
This is persuasive evidence that a compensable rating is not 
warranted based on urinary frequency or obstructed voiding.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his 
adenocarcinoma of the prostate, post radical prostatectomy, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  In the case at hand, the Board finds that 
staged ratings are not appropriate.

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Accordingly, the Board finds that the criteria have not been 
met for an initial compensable evaluation for the service-
connected adenocarcinoma of the prostate, post radical 
prostatectomy.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reading such conclusion on its own.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the Board is of the opinion that neither 
the evidence nor the veteran have indicated that his 
adenocarcinoma of the prostate, post radical prostatectomy 
has had an unusual or exceptional impact on his employment 
not contemplated by the rating schedule.

Nor does the evidence indicate that adenocarcinoma of the 
prostate, post radical prostatectomy has markedly interfered 
with employment or resulted in frequent hospitalizations or 
inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
adenocarcinoma of the prostate, post radical prostatectomy.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial (compensable) evaluation for 
adenocarcinoma of the prostate, post radical prostatectomy, 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

